Order of the Surrogate’s Court of Nassau county reversed on the law, with ten dollars costs and disbursements to the appellants, payable out of the estate, and motion denied, on the authority of Matter of Brennan (251 N. Y. 39); Matter of Starbuck (221 App. Div. 702; affd., 248 N. Y. 555). The power of the surrogate to vacate the decree is limited by subdivision 6 of section 20 of the Surrogate’s Court Act. The surrogate has no power to vacate a decree entered on default in order to determine whether judicial error has been committed. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.